Citation Nr: 0709915	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tendonitis of both 
arms. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida but jurisdiction over the case was 
subsequently returned to the RO in Newark, New Jersey.

The Board notes that the veteran also appealed the denial of 
entitlement to service connection for bilateral shoulder 
disability; however, this issue was resolved by a March 2005 
rating decision granting service connection for bilateral 
shoulder disability.  

The Board also notes that, in a November 2004 letter, the 
veteran initiated a claim for service connection for 
bilateral elbow disability.  This claim was denied in a March 
2005 rating decision.  The record before the Board does not 
show that the veteran has an initiated an appeal of this 
decision.  Therefore, this issue is not before the Board.  


FINDING OF FACT

Tendonitis of either arm was not present in service, nor is 
it etiologically related to service.


CONCLUSION OF LAW

Tendonitis of the arms was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tendonitis of 
her arms.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA, to include notice that she should 
submit any pertinent evidence in her possession, in letters 
mailed in July 2003 and in October 2004.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for tendonitis of the 
arms, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection for tendonitis is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim is no more than harmless error.    

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
private treatment records.  In addition, the veteran was 
afforded VA examinations for in July 2003 and February 2005.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate her claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in March 2005.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that she is entitled to service connection 
for tendonitis of her arms because it was incurred during 
basic training in the Navy.

The Board notes that there is no medical evidence of 
tendonitis of the veteran's arms in service or until 2002 
after she was discharged from active duty and there is no 
medical evidence of a nexus between any current tendonitis of 
either arm and her Naval service.

Furthermore, it is uncertain whether the veteran currently 
has tendonitis of either arm because her most recent VA 
examination did not disclose tendonitis of either arm.  The 
examiner did opine that the veteran had bilateral elbow 
sprain/strain.  However, the veteran's claim for service 
connection for an elbow disorder is not currently on appeal.

Accordingly, service connection is not in order for 
tendonitis of either arm.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable to this claim.


ORDER

Service connection for tendonitis of both arms is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


